Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species (Applicant must elect one species from Group A and Group B. For instance, applicant may select Group 1 of Group A and Group 3 of Group B).
Embodiments regarding the handle of a hand vacuum cleaner:
Group 1: Figures 1-16 and 21-22 are drawn due to a hand vacuum cleaner with a handle having releasable and lock members
Group 2: Figures 17-20 are drawn due to a hand vacuum cleaner with a handle having removable base and power button
Embodiments regarding internal structure of the air treatment member and main body of the hand vacuum cleaner:
Group 3: Figures 8-9 are drawn due to a hand vacuum cleaner with a pre-motor filter housing including a filter housing first wall axially opposite a filter housing second wall and an energy storage member housing
Group 4: Figure 10 are drawn due to a hand vacuum cleaner with energy storage member housing including with an upstream header and a downstream header 
Group 5: Figure 11 are drawn due to a hand vacuum cleaner with a cyclonic cleaning stage and an energy storage member housing including with an upstream header and a downstream header
Group 6: Figures 12-13 are drawn due to a hand vacuum cleaner with energy storage member housing including a cooling path with an upper cooling section and a lower cooling section
Group 7: Figure 14 are drawn due to a hand vacuum cleaner with a cyclonic cleaning stage and a pre-motor filter fully nested within the cyclone chamber
Group 8: Figure 15 are drawn due to a hand vacuum cleaner with a pre-motor filter fully nested within the air treatment chamber
Group 9: Figure 16 are drawn due to a hand vacuum cleaner with a pre-motor filter partially extended along the length of a ridge member

The species are independent or distinct because each species introduces different structure and/or configuration from one another. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are considered generic to all species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        05/12/2021

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723